DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on January 26th, 2022 has been acknowledged.  By this amendment, claims 1, 11, and 20 have been amended.  Claims 2-3, 16-18, and 24-31 previously been cancelled.  Accordingly, claims 1, 4-15, and 19-23 are pending in the present application in which claims 6-9, 11, 13-15 and 21-23 have been withdrawn from further consideration as being drawn to non-elected invention.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2015/0041777), of record, in view of Yi et al. (U.S. Pub. 2014/0353625), of record, and Moon et al. (U.S. Pub. 2016/0064692), newly cited.
Regarding claim 1, Chung 777 discloses an organic light emitting display apparatus (e.g. figures 7-9) comprising a plurality of pixels (e.g. figure 7, and clarified in annotated figure 8 below, pixels 80, each comprising 71R, 71G, and 71B, paragraphs 

    PNG
    media_image1.png
    544
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    598
    media_image2.png
    Greyscale

Although, Chung 777 is silent with respect to disclosing the pixel defining layer is opaque.
Yi discloses an analogous organic light emitting display apparatus (e.g. figure 3), wherein the pixel defining layer is opaque (e.g. as disclosed in paragraph [0043)).

    PNG
    media_image3.png
    145
    890
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chung 777 such that the pixel defining layer is opaque since it was known in the art to form an opaque pixel defining layer in light emitting displays, as disclosed in 
Chung and Yi are silent to wherein a black matrix overlapping edges of the first mirror pattern and not overlapping a center portion of the first mirror pattern disposed between adjacent pixels in a plan view.
However, Moon discloses in a same field of endeavor, an organic light emitting display apparatus 500 including, inter-alia, wherein each of the pixels including a first mirror pattern 690 and wherein a black matrix 680 overlapping edges of the first mirror pattern 690 and not overlapping a center portion of the first mirror pattern 690 disposed between adjacent pixels in a plan view (see paragraphs [0057]-[0059] and fig. 5, note that, the black matrix 680 extended along sidewall of the first mirror pattern 690 and cover edges (end portions) of the first mirror pattern and does not cover the center portion (middle portion) of the first mirror pattern 690).

    PNG
    media_image4.png
    488
    572
    media_image4.png
    Greyscale

KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Regarding claim 5, Chung 777 in view of Yi and Moon disclose the organic light emitting display apparatus of claim 1, as cited above. Chung 777 further discloses the first sub pixel, the second sub pixel and the third sub pixel are arranged in a first direction (as seen in figure 7, the sub-pixels 71R, 71G, and 71B are arranged in the first (horizontal) direction). 

Regarding claim 12, Chung 777 in view of Yi and Moon disclose the organic light emitting display apparatus of claim 1, as cited above. Chung 777 further discloses the first sub pixel comprises a first sub pixel electrode and the first light emitting structure is disposed on the first sub pixel electrode, the second sub pixel comprises a second sub pixel electrode and the second light emitting structure is disposed on the second sub pixel electrode, the third sub pixel comprises a third sub pixel electrode and the third light emitting structure is disposed on the third sub pixel electrode (e.g. as seen with respect to figures 7 and 9, each of the sub pixels comprise a sub pixel electrode 710 and a light emitting structure 720 disposed on the sup pixel electrode, paragraphs [0048] and [0069]), and wherein the first, second, and third sub pixel electrodes are connected to first, second, and third thin film transistors, respectively (Chung: e.g. as anticipated or obvious with respect to figures 1 and 9, and paragraph [0039], each sub pixel is connected to corresponding thin film transistors T1, which are shown explicitly in figure 9, and further disclosed in paragraph [0065]), and do not overlap the first, second, and third thin film transistors (Chung: as anticipated or obvious with respect to figure 9, the interpreted sub pixel electrodes 710 do not overlap with the thin film transistors (especially in the side view direction of figure 9), similar to that shown in figure 2 of the current application).

Regarding claim 20, Chung 777 discloses an organic light emitting display apparatus (e.g. figures 7-9), comprising: a base substrate (figure 9, e.g. base substrate 110); a first sub pixel electrode disposed on the base substrate in a first sub pixel (figures 7 and 9, e.g. first sub pixel electrode 710 in first sub pixel 71R, paragraph [0048]) and connected to a first thin film transistor (e.g. figures 1 and 9, first thin film transistor T1 paragraph [0039]); a second sub pixel electrode disposed on the base substrate in a second sub pixel, connected to a second thin film transistor and spaced apart from the first sub pixel electrode (figures 7 and 9, e.g. second sub pixel electrode 710 in second sub pixel sub pixel 71G, paragraph [0048], see to be connected to a second thin film transistor adjacent to first thin film transistor T1, and spaced apart from first sub pixel 71R in figure 7, and spaced apart from adjacent sub pixel electrodes 710 
Chung 777 is silent with respect to disclosing the pixel defining layer is opaque.
However, Yi discloses an analogous organic light emitting display apparatus (e.g. figure 3), wherein the pixel defining layer is opaque (e.g. as disclosed in paragraph [0043]). 

Chung and Yi are silent to wherein a black matrix overlapping edges of the first mirror pattern and not overlapping a center portion of the first mirror pattern disposed between adjacent pixels in a plan view.
However, Moon discloses in a same field of endeavor, an organic light emitting display apparatus 500 including, inter-alia, wherein each of the pixels including a first mirror pattern 690 and wherein a black matrix 680 overlapping edges of the first mirror pattern 690 and not overlapping a center portion of the first mirror pattern 690 disposed between adjacent pixels in a plan view (see paragraphs [0057]-[0059] and fig. 5, note that, the black matrix 680 extended along sidewall of the first mirror pattern 690 and cover edges (end portions) of the first mirror pattern and does not cover the center portion (middle portion) of the first mirror pattern 690).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Moon into the microelectronic assembly of Chung in order to enable a black matrix overlapping edges of the first mirror pattern and not overlapping a center portion of the first mirror pattern disposed between adjacent pixels in a plan view in the microelectronic assembly of Chung to be formed because in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2015/0041777), of record, in view of Yi et al. (U.S. Pub. 2014/0353625), of record, and Moon et al. (U.S. Pub. 2016/0064692), newly cited, as applied to claim 1 above, and further in view of Kim (US 2015/0102317 A1, prior art of record). 
Regarding claim 4, Chung 777 in view of Yi and Moon disclose the organic light emitting display apparatus of claim 1 wherein the pixel defining layer comprises an organic insulation material (e.g. paragraph [0067] of Chung 777 discloses the pixel defining layer 350 to comprise various organic insulation materials (i.e. polyimides and polyacrylates)).
Chung 777, Yi and Moon are silent with respect to disclosing the pixel defining layer comprises carbon black.

Therefore, it is respectfully submitted that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chung 777 in view of Yi and Moon such that the pixel defining layer comprises carbon black since Chung 777 in view of Yi and Moon disclose having an opaque pixel defining layer, and carbon black is an opaque material, and was known to be used in pixel defining layers, as taught by Kim.  Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07.  One would have been motivated to have carbon black in the pixel defining layer since it is an opaque material predictable results.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, 10, 12, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al.		U.S. Patent 9,692,012	Jun. 27, 2017.
Choi et al.		U.S. Patent 9,484,557	Nov. 1, 2016.
Chen 			U.S. Pub. 2016/0293670	Oct. 6, 2016.
Lee 			U.S. Pub. 2009/0236976	Sep. 24, 2009.
Cok			U.S. Pub. 2003/0230972	Dec. 18, 2003.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892